Law Offices SEC ATTORNEYS, LLC Two Corporate Drive, Suite 234 Shelton, Connecticut 06484-6213 1.203.222.9333 Tel Securities, Hedge Funds, Corporate, 1.203.225.1244 Fax Tax, International, Mergers and www.secattorneys.com Acquisitions and Related Matters October 21, 2011 Filed via EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:AudioEye, Inc. To Whom It May Concern: On behalf of AudioEye, Inc.,Commission File Number 000-1362190,I enclose Form S-1Registration Statement Under The Securites Act of 1933. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire cc: David L. Ficksman, Esq. [TroyGould PC] SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY
